          Case 1:19-cv-00427-LY Document 30-2 Filed 10/14/20 Page 1 of 2




                                    United States District Court
                                    Western District Of Texas
                                         Austin Division


 Connor Elliott and Amanda Elliott,
 individually and as next friend of N.E.,
 their child and a minor,

      Plaintiff,

 v.                                                          No. 1:19-cv-427-LY

 The United States of America,
    Defendant.



                                           EXHIBIT 2
                                   Defendant’s List of Witnesses
I. Witnesses Expected to be Presented

        Defendant the United States of America, by and through undersigned counsel, states that

it intends to call the following witnesses at trial:

        Dr. Michael D. Berkus, M.D. (expert, OB/GYN)

        Dr. Sheldon Gross, M.D. (expert, pediatrics/neurology)

        Darius Y. Garcia, RN, BSN (expert, life care planner)

II. Defendant Reserves the Right to Call

        Any witnesses disclosed, designated, and/or called at trial by Plaintiff or Defendant.

        Any witness to be used for impeachment only.
         Case 1:19-cv-00427-LY Document 30-2 Filed 10/14/20 Page 2 of 2



Dated: October 14, 2020              Respectfully submitted,

                                     GREGG N. SOFER
                                     United States Attorney

                               By:   /s/ Kartik Venguswamy
                                     KARTIK N. VENGUSWAMY
                                     Assistant United States Attorney
                                     State Bar No. 24110801

                                     KRISTINA BAEHR
                                     Assistant United States Attorney
                                     State Bar No. 24080780

                                     U.S. Attorney’s Office
                                     903 San Jacinto Blvd., Suite 334
                                     Austin, Texas 78701
                                     (512) 370-1294 (phone)
                                     (512) 916-5854 (fax)
                                     kartik.venguswamy2@usdoj.gov
                                     kristina.baehr@usdoj.gov

                                     ATTORNEYS FOR DEFENDANT
                                     UNITED STATES OF AMERICA
